Citation Nr: 1023115	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-22 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensation for a left ankle disorder as 
secondary to post-operative length discrepancy residuals of a 
left leg fracture (38 U.S.C.A. § 1151).

2.  Entitlement to compensation for a left hip disorder as 
secondary to post-operative length discrepancy residuals of a 
left leg fracture (38 U.S.C.A. § 1151).

3.  Entitlement to compensation for a left foot disorder as 
secondary to post-operative length discrepancy residuals of a 
left leg fracture (38 U.S.C.A. § 1151).

4.  What initial compensation is warranted for post-operative 
residuals of a left leg fracture, with length discrepancy 
(38 U.S.C.A. § 1151)?

5.  What initial compensation is appropriate for left knee 
strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151) for the 
period prior to April 7, 2006?

6.  What initial compensation is appropriate for a left knee 
strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151) for the 
period beginning on April 7, 2006?

7.  What initial compensation is appropriate for a right knee 
strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151) for the 
period prior to April 7, 2006?

8.  What initial compensation is appropriate for a left knee 
strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151) for the 
period beginning on April 7, 2006?

9.  Entitlement to compensation for cervical spine disorder 
secondary to post-operative length discrepancy residuals of a 
left leg fracture (38 U.S.C.A. § 1151).

10.  Entitlement to compensation for upper extremity 
neuropathy secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151).

11.  Entitlement to compensation for left lower extremity 
secondary to post-operative length discrepancy residuals of a 
left leg fracture (38 U.S.C.A. § 1151).

12.  Entitlement to compensation for a right ankle disorder 
as secondary to post-operative length discrepancy residuals 
of a left leg fracture (38 U.S.C.A. § 1151).

13.  What initial compensation is warranted for a lumbar 
strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151)?

14.  Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 70 percent disabling.

15.  Entitlement to an increased rating for allergic 
rhinitis, currently evaluated as 30 percent disabling.

16.  Entitlement to an increased rating for furunculosis 
(boils), currently evaluated as 10 percent disabling.

17.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to post-
operative length discrepancy residuals of a left leg fracture 
(38 U.S.C.A. § 1151).

18.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to post-
operative length discrepancy residuals of a left leg fracture 
(38 U.S.C.A. § 1151).

19.  Entitlement to an effective date earlier than March 21, 
2000, for compensation for a left knee strain secondary to 
post-operative length discrepancy residuals of a left leg 
fracture (38 U.S.C.A. § 1151).

20.  Entitlement to an effective date earlier than April 16, 
2001, for compensation for a right knee strain secondary to 
post-operative length discrepancy residuals of a left leg 
fracture (38 U.S.C.A. § 1151).

21.  Entitlement to an effective date earlier than October 
10, 2003, for compensation for a lumbar strain secondary to 
post-operative length discrepancy residuals of a left leg 
fracture (38 U.S.C.A. § 1151).

22.  Entitlement to an effective date earlier than July 31, 
1995, for grant of a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
November 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1988 and other rating decisions by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Philadelphia, Pennsylvania.  The February 1988 rating 
decision denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for post-operative leg length discrepancy residuals of 
a left leg fracture.  An April 1996 rating decision denied a 
TDIU.

A September 2002 rating decision granted compensation under 
38 U.S.C.A. § 1151 (West 2002) for a major depressive 
disorder secondary to post-operative leg length discrepancy 
residuals of a left leg fracture, and assigned an initial 
evaluation of 70 percent, effective May 1987.  The September 
2002 rating decision also granted entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected/compensated disorders, effective July 
1995.  

An August 2004 rating decision granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for the left leg length 
discrepancy post-operative residuals of a left leg fracture 
and assigned an initial evaluation of 10 percent, effective 
May 1987.  

A May 2006 rating decision granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for a lumbar strain 
secondary to the left leg length discrepancy post-operative 
residuals and assigned an initial evaluation of 20 percent, 
effective October 2003.  

A June 2006 rating decision granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for left and right knee 
strain secondary the left leg length discrepancy post-
operative residuals and assigned initial noncompensable 
evaluations, effective March 2000 for the left knee, and 
April 2001 for the right knee.  The Veteran appealed the 
initial evaluations and effective dates for the lumbar and 
knee strains.  He later raised the effective date of the 
allowances of the other areas.

The Veteran appeared at a Board hearing via video 
teleconference in December 2009 before the undersigned 
Veterans Law Judge.  A transcript of the hearing testimony is 
associated with the claims file.  The Veteran submitted 
additional evidence for which he waived initial RO review and 
consideration.  In light of the waiver, the Board may 
properly consider the evidence in this decision without the 
necessity for a remand.  See 38 C.F.R. § 20.1304 (2009).  
Further, the vast majority of the evidence is duplicative of 
evidence already in the claims file.

The Veteran noted in a substantive appeal related to another 
issue that he wished to appeal a denial of his request to 
purchase VA life insurance.  The Board finds no decision 
document in the claims file associated with a request to 
purchase life insurance.  Consequently, a remand for a 
statement of the case is not in order, as there is no 
evidence the issue has been considered by the RO much less 
denied and timely appealed to the Board.  

The Veteran has also submitted numerous statements asserting 
that his low back symptomatology is related to service.  
Other statements by the Veteran note attempts to readdress 
his claims for entitlement to service connection for 
headaches and a seizure disorder (initially claimed as 
blackouts).  The Board deems these statements as an informal 
application to reopen claims of entitlement to direct service 
connection.  These issues have not considered by the RO.  
Thus, they are referred to the RO for appropriate action, as 
the Board does not currently have jurisdiction to consider 
them.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).

In February 2001, the Board remanded the question of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
post-operative leg length discrepancy for additional 
development.  The RO ultimately granted entitlement to 
compensation under 38 U.S.C.A. § 1151, and returned the case 
to the Board for further appellate review.

The issue what initial compensation is warranted for the 
lumbar strain secondary to the post-operative left leg length 
discrepancy residuals of a left leg fracture (38 U.S.C.A. 
§ 1151); and entitlement to service connection/compensation 
for left lower extremity peripheral neuropathy are discussed 
in the Remand portion of the document below and are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  During the appellate term, post operative residuals of a 
left leg length discrepancy with fracture residuals have not 
been manifested by a shortening of more than two inches (5.1 
cm); moreover, they have not been manifested by malunion of 
the tibia and fibula with moderate knee and ankle disability.

2.  For the period prior to April 7, 2006, neither the 
Veteran's left nor right knee strains were manifested by 
objective evidence of pain on range of motion or limitation 
of flexion to 45 degrees, or limitation of extension to 10 
degrees.

3.  Since April 7, 2006, neither the Veteran's left nor right 
knee strains have been manifested by a limitation of flexion 
to 30 degrees, or a limitation of extension to 15 degrees.

4.  The Veteran failed to report for scheduled examinations 
to determine the current severity of his major depressive 
disorder, allergic rhinitis, and boils.

5.  The preponderance of the probative evidence indicates 
that a cervical spine disorder is not related to left leg 
fracture post-operative residuals.

6.  The preponderance of the probative evidence indicates 
that left upper extremity radiculopathy is not related to 
left leg fracture post-operative residuals.

7.  The preponderance of the probative evidence indicates 
that neither a left hip, nor bilateral ankle disorders are 
related to left leg fracture post-operative residuals.

8.  The preponderance of the probative evidence indicates 
that neither bilateral upper extremity peripheral neuropathy, 
nor right lower extremity peripheral neuropathy is related to 
an in-service disease or injury, or a service-connected or 
other compensated disability.

9.  The preponderance of the probative evidence shows that, 
on March 21, 2000, VA received the Veteran's initial claim of 
entitlement to service connection for a left knee disorder 
secondary to post-operative residuals of left leg fracture 
(38 U.S.C.A. § 1151).

10.  The preponderance of the probative evidence shows that, 
on April 16, 2001, VA received the Veteran's initial claim of 
entitlement to service connection for a right knee disorder 
secondary to post-operative residuals of left leg fracture 
(38 U.S.C.A. § 1151).

11.  The preponderance of the probative evidence shows that, 
on March 26, 1996, VA received the Veteran's initial claim of 
entitlement to compensation for a low back disorder secondary 
to post-operative residuals of a left leg fracture 
(38 U.S.C.A. § 1151).

12.  VA medical providers medically linked low back symptoms 
with post-operative residuals of the left leg fracture on 
February 23, 1996.
 
13.  The September 2002 rating decision that granted a TDIU 
and assigned an effective date of July 31, 1995, is final in 
the absence of an appeal.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent 
for post-operative length discrepancy residuals of a left leg 
fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Code 5275 (2009).

2.  The requirements for an initial compensable evaluation 
for a right knee strain were not met for the period prior to 
April 7, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261 (2009).

3.  With resolution of reasonable doubt in the Veteran's 
favor, the requirements for an initial 10 percent rating, and 
no higher, for a right knee strain were met as of April 7, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261.

4.  The requirements for an initial compensable evaluation 
for a left knee strain were not met for the period prior to 
April 7, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261.

5.  With resolution of reasonable doubt in the Veteran's 
favor, the requirements for an initial 10 percent rating, and 
no higher, for a left knee strain are met as of April 7, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261.

6.  The requirements for an evaluation higher than 70 percent 
for major depressive disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.655(b) 
(2009).

7.  The requirements for an evaluation higher than 30 percent 
for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.655(b). 

8.  The requirements for an evaluation higher than 10 percent 
for boils are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.655(b).

9.  The criteria for compensation for a left hip disorder 
secondary to a left leg fracture post-operative left leg 
length discrepancy residuals (38 U.S.C.A. § 1151) are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.361 (2009).

10.  The criteria for compensation for a bilateral ankle 
disorder secondary to a left leg fracture post-operative left 
leg length discrepancy residuals (38 U.S.C.A. § 1151) are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b); 38 C.F.R. § 
3.361.

11.  The criteria for compensation for a left foot disorder 
as secondary to a left leg fracture post-operative left leg 
length discrepancy residuals (38 U.S.C.A. § 1151) are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b); 38 C.F.R. § 
3.361.

12.  Bilateral upper extremity peripheral neuropathy was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(a) (2009).

13.  Right lower extremity peripheral neuropathy was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a).

14.  The criteria for an effective date earlier than March 
21, 2000, for compensation for a left knee strain secondary 
to post-operative residuals of a left leg fracture 
(38 U.S.C.A. § 1151) have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.159, 3.400 (2009).

15.  The criteria for an effective date earlier than April 
16, 2001, for compensation for a right knee strain secondary 
to post-operative residuals of a left leg fracture 
(38 U.S.C.A. § 1151), have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.

16.  The criteria for an effective date of March 26, 1996, 
but no earlier, for compensation for a low back disorder 
secondary to post-operative residuals of a left leg fracture 
(38 U.S.C.A. § 1151), have been met.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.

17.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law in the 
determination being appealed have been met as concerns the 
claim for an earlier effective date for grant of a TDIU.  38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.200, 20.201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As entitlement to compensation, an initial rating, and 
effective dates, for the length discrepancy post-operative 
residuals of a left leg fracture, bilateral knee strain, and 
the lumbar strain, have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, 
discussion of VA's compliance with VCAA notice requirements 
would serve no useful purpose.

A January 2006 RO letter provided VCAA notice to the Veteran 
related to his service connection claims for upper and lower 
extremity peripheral neuropathy.  The letter did not inform 
the Veteran how disability evaluations and effective dates 
are determined.  A September 2006 supplemental letter 
provided that information, however.  The Board finds no 
prejudice in the omission, however, as the decision below 
denies the benefit sought, which renders the matter moot.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

As concerns the claims for increased ratings for the major 
depressive disorder, allergic rhinitis, and boils, a January 
2008 RO letter informed the Veteran of the rating criteria 
applicable to his claims.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  RO letters of April 2008, provided VCAA 
notice to the Veteran and informed him examinations were 
being arranged.  There is no issue as to whether the Veteran 
received notice of the examinations from the medical 
facility, as he informed VA he would not report for the 
examinations.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claims, and as warranted by law, affording VA examinations.  
38 C.F.R. § 3.159(c).  He was provided the opportunity to 
present pertinent evidence and testimony throughout the 
claims and appeal process.  The VA treatment records which 
the Veteran asserted over the years were not considered are, 
in fact, associated with the claims file.  The claims were 
reviewed on a de novo basis in the April 2008 supplemental 
statement of the case and May 2009 statement of the case.  In 
sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  See  id.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Procedural Assertion

The history of the Veteran's leg length discrepancy post-
operative residuals of a left leg fracture claim dates from 
1987.  In various written submissions, and at the hearing, he 
has asserted that he would accept a 100 percent evaluation 
for all of his disabilities, effective retroactive to 1987.  
He also has asserted that where the law is against him, he 
wants a waiver.

The Board notes that neither statute nor regulation 
authorizes the waiver he demands.  Hence, the Board will 
apply the applicable law and regulations to all of his 
claims, be they favorable or unfavorable to his asserted 
positions.  Where the preponderance of the evidence is 
against the claims the Board must deny them.

Increased Rating Claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection or compensation for that 
disability, as is the case with the Veteran's a left leg 
fracture with leg length discrepancy post-operative residuals 
and bilateral knee strain, secondary to the leg length 
discrepancy.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Left Leg Length Discrepancy.

Historically, the Veteran sustained a fracture of the left 
tibia in a 1986 post-service motorcycle accident.  He was 
transported to a VA medical facility where his treatment 
included surgery to repair the fracture.  The surgery 
resulted in a length discrepancy variously measured from two 
to three centimeters.

Shortening of the lower extremity is evaluated under 
Diagnostic Code 5275.  Under that provision, when the 
shortening is from 1-1/4 to 2 inches (3.2 cm 5.1 cm), a 10 
percent rating is assigned.  When the shortening is from 2 to 
2-1/2 inches (5.1 cm to 6.4 cm), a 20 percent rating is 
assigned.  38 C.F.R. § 4.71a.

None of the medical records in the claims file shows the 
discrepancy to be more than 3.1 cm.  All examination reports 
and outpatient treatment records note the discrepancy to be 
significantly less than 2 inches or 5.1 cm.  Thus, the 
Veteran's left leg length discrepancy more nearly 
approximates the assigned 10 percent rating under Diagnostic 
Code 5275.  38 C.F.R. § 4.7.  In light of the fact the 
ratings under this code is not based on limitation of motion, 
38 C.F.R. §§ 4.40 and 4.45 are not for application.

Some of the medical records associated with the Veteran's leg 
length discrepancy note a post-operative diagnosis as a left 
tibia/fibula fracture with a malunion.  Tibia and fibula 
impairment are rated under Diagnostic Code 5262.  That 
Diagnostic Code provides for a 30 percent rating for malunion 
of the tibia/fibula with marked knee or ankle disability, 20 
percent with moderate knee or ankle disability, and 10 
percent with slight knee or ankle disability.  See 38 C.F.R. 
§ 4.71a.

As discussed in detail later when the Veteran's knees are 
addressed, the preponderance of the evidence shows left leg 
fracture residuals are not manifested by moderate knee 
disability.  The appellant is not service connected or 
entitled to compensation for an ankle disorder related to the 
left leg fracture residuals.  Thus, a higher rating is not 
met or approximated under Diagnostic Code 5262 or 5275.  
38 C.F.R. § 4.7.  Further, if evaluated under Diagnostic Code 
5262, the Veteran could not keep the rating under 5275, as it 
cannot be combined with ratings under the other codes.

Left and Right Knee.

Historically, as discussed in detail in the discussion of the 
Veteran's claim of entitlement to earlier effective dates, VA 
received his claim for compensation for left knee pain 
secondary to the post-operative left leg length discrepancy 
residuals in March 2000, and the claim for right knee pain in 
April 2001.  The June 2006 rating decision assigned an 
initial noncompensable evaluation for the left knee, 
effective March 2000, and for the right knee effective April 
2001.  See 38 C.F.R. § 4.31.

Treatment records from the 1990s note the Veteran's 
complaints of chronic knee pain.  A January 1993 entry notes 
a diagnosis of probable degenerative joint disease of the 
left knee secondary to the left leg length discrepancy, and a 
September 1997 VA orthopedic assessment noted a diagnosis of 
early left knee patellofemoral osteoarthritis most likely 
secondary to the left leg length discrepancy.  Subsequent 
examinations, to include x-ray examinations, however, note 
the absence of findings of arthritis.

The December 2001 VA examination report notes the Veteran 
reported his left knee pain seem to originate under his 
patella.  He denied a history of swelling.  He noted his pain 
had worsened since 1996, and included a painful grinding 
sensation on bending, walking up and down stairs, and load 
bearing greater than 25 pounds.  The Veteran reported that 
right knee pain began in 1999.  The pain occurred medially.  
He denied popping, clicking, or buckling, but walking up and 
down stairs induced severe pain.  The examiner noted a 
September 2001 MRI examination revealed a tear of the 
posterior horn of the medial meniscus, and the Veteran was 
scheduled for arthroscopic surgery later that month.

Physical examination revealed normal alignment in both knees.  
There was no erythema, ecchymosis, or effusion or 
subluxation.  The examiner noted no tenderness or 
abnormalities of the medial and lateral joint lines, or 
tenderness or deformities of the popliteal fossa.  Active 
left knee motion was from 0 to 90 degrees.  Passive motion 
was from 0 to 120 degrees.  Active right knee motion was from 
0 to 85 degrees, and passive motion was from 0 to 110 
degrees.  There was fine crepitus of patellae bilaterally on 
flexion.  There was no lower extremity muscle weakness, nor 
were there abnormal deep tendon reflexes or sensory changes 
to light touch and pinprick.  Varus and valgus stress tests 
were negative, as were McMurray, Lachman, and Drawer signs.  
The examiner noted March 2001 knee x-rays showed no bony 
injury or evidence of arthritis.  The examiner diagnosed 
bilateral knee pain with a tear of the posterior horn of the 
right medial meniscus.

The examiner opined that the leg length discrepancy could 
cause abnormal wear and tear on weight bearing joints such as 
the knee.  As a result, he opined that the bilateral knee 
pain was most likely the result of chronic gait alteration.  
He further noted that the right medial meniscus finding of 
the MRI could not be attributable to the leg length 
discrepancy, especially in light of the past medical history.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In this case, however, the December 2001 examination report 
notes the Veteran's subjective complaints of pain are 
associated with the left leg length discrepancy residuals.

The June 2006 rating decision assigned Diagnostic Code 5260, 
which evaluates limitation of motion of the leg.  Limitation 
of flexion of the leg to 60 degrees warrants a noncompensable 
evaluation.  Limitation of flexion of the leg to 45 degrees 
warrants a 10 percent rating.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Even where limitation of motion is at the noncompensable 
rate, a compensable raring may be in order for functional 
loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca, 8 Vet. App. 202.  The December 2001 examination 
report, however, only notes the Veteran's subjective 
complaints.  The findings on clinical examination do not 
include objective confirmation of the Veteran's pain 
complaints.  The examiner did not note pain on motion, even 
though the Veteran's range of motion was limited on flexion.  
Thus, in light of the fact that flexion was better than 45 
degrees in each knee, and as extension was better than 5 
degrees in each knee, a compensable rating was not met or 
more nearly approximated.  38 C.F.R. § 4.7.

A July 2002 VA orthopedic post-surgery follow-up entry notes 
examination of the left lower extremity revealed medial joint 
line tenderness, mild patellar crepitus, and patient 
inhibition.  No range of motion findings were noted.  The 
right knee examination was related to the meniscus surgery, 
thus the Board deems the noted findings of medial joint line 
tenderness and pain on deep knee flexion as related to that 
pathology, rather than the leg length discrepancy.  That 
follow-up, however, notes radiology as reporting mild to 
moderate bilateral knee arthritis.  But, as noted earlier, 
later examinations reach a contrary result.

The April 2006 examination report notes the examiner 
considered the Veteran's history, and his subjective 
complaints of bilateral constant knee pain with stiffness and 
weakness.  The examiner noted the Veteran used a cane for 
ambulation, and no braces were noted.  The Veteran noted 
difficulty with stairs, doing prolonged standing, and walking 
more than a half-hour.  He denied any flare-ups.  Using a 
goniometer, the examiner noted range of motion from 0 to 130 
degrees in each knee.  He also noted that repetitive use did 
not result in any additional loss of range of motion due to 
pain, weakness, or fatigue, but noted mild pain bilaterally 
on range of motion.  The examiner diagnosed a bilateral knee 
strain mildly active at time of examination.

The examiner noted he reviewed the claims file and that there 
were no diagnostic studies for his review at the time of the 
examination.  The Board, however, notes a December 2005 VA x-
ray examination of the left knee which notes narrowing of the 
medial joint space but otherwise no other definite 
abnormality of the bones or joint.  A December 2005 left knee 
MRI examination knee showed patellofemoral degenerative 
changes.

A November 2007 report of the Veteran's primary VA physician 
since the 1980s, Dr. MS, notes the Veteran has bilateral knee 
osteoarthritis, left greater than right.  In light of Dr. MS 
opinion, and the radiology and MRI findings of record, the 
Board affords all benefit of the doubt to the Veteran and 
finds each knee manifests degenerative arthritis secondary to 
the leg length discrepancy.  38 C.F.R. § 3.102.

Degenerative arthritis is rated under Diagnostic Code 5003.  
It provides that degenerative arthritis established by x-ray 
is rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the joint involved.  
Further, if the limitation of motion of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

The evidence shows that the range of motion manifested by the 
Veteran's knees warrants a noncompensable rate throughout the 
entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 
5260, 5261.   Still, since the April 2006 examination was the 
initial examination to specifically note pain on motion, each 
knee more nearly approximated a 10 percent rating as of the 
date of that examination-April 7, 2006.  38 C.F.R. § 4.3, 
4.7; Lichtenfels, 1 Vet. App. at 488.  

A higher rating was not met or approximated as extension was 
not limited to 15 degrees, and flexion was not limited to 30 
degrees.  The examination reports all note the absence of any 
recurrent subluxation or instability.  Thus, there is no 
factual basis for a separate rating for instability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran's 
Diagnostic Code should now be deemed to include 5003 in a 
hyphenated diagnostic code.  A hyphenated code is used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation.  See 38 C.F.R. § 4.27.

The Board finds the 10 percent rating as of April 7, 2006, 
reasonably compensates the Veteran for his secondary 
symptomatology.  He asserted at the hearing that he merited a 
"punitive rating," and that he was not rated for the 
deformity of the malunion of his left tibia/fibula.  There is 
no statutory basis for a "punitive rating" or for the mild 
bone deformity of the malunion.  The rating criteria address 
the functional loss, if any, due to the deformity.  

As concerns the Veteran's left tibia/fibula malunion, the 
Board also finds the objective findings on clinical 
examination of the left knee does not meet or approximate 
moderate or marked disability of the left knee.  Thus, it 
would not be more advantageous to the Veteran to evaluate his 
left leg fracture residual under Diagnostic Code 5262.

In sum, the Board finds that each knee more nearly 
approximated a non- compensable rating for the period prior 
to April 7, 2006, and a 10 percent rating beginning on that 
date.  38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003-5260. 

Major Depressive Disorder, Allergic Rhinitis, & Boils.

Unlike the disabilities discussed above, the Veteran's claims 
of entitlement to increased ratings for depression, allergic 
rhinitis, and boils are not from an initial rating.  
Nonetheless, where shown by the evidence, he still would be 
entitled to a staged rating.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Historically, the Veteran is service connected for the above 
noted disabilities and currently rated at 70 percent for the 
major depressive disorder; 30 percent for the allergic 
rhinitis; and, 10 percent for the boils.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  38 C.F.R. § 3.655(a).  When a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).

As noted earlier, the RO provided the Veteran fully compliant 
VCAA notice in April 2008 for these claims.  In April 2008 VA 
informed the Veteran the medical facility nearest him was 
asked to scheduled examinations for his claimed disorders.  
The medical facility informed the RO in May 2008 that the 
Veteran failed to report for the scheduled May 2008 
examinations.  Following receipt of the notice of the 
Veteran's failure to report, the July 2008 rating decision 
denied increased ratings and continued the Veteran's existing 
evaluations.

There is no dispute as to whether the Veteran received the 
notice or was otherwise aware of the date and place of the 
examination.  His April 2008 letter to the RO specifically 
noted the date the examinations were scheduled and that he 
would not report.  The reasons given by the Veteran were: the 
examinations were scheduled solely as a pretext to reduce or 
eliminate his service-connected disabilities; and, he was 
told in October 2002 that his disabilities were permanent and 
total retroactive to 1995, and no future examinations would 
be scheduled.  The Veteran's representative confirms his 
refusal to report for the examinations.

The Veteran's asserted bases for his willful refusal to 
report for the scheduled examinations do not constitute good 
cause.  See 38 C.F.R. § 3.655(a).  First, the claims file 
contains no document that suggests the Veteran's current 
evaluations are or were at risk of reduction.  The Board 
notes he would be entitled to notice of such a proposed 
action, see 38 C.F.R. §§ 3.103(b)(2), 3.105(e); second, his 
rating for the major depressive disorder was protected as of 
May 2007, see 38 C.F.R. § 3.951(b); and third, the notice of 
the September 2002 rating decision that granted a total 
disability evaluation based on individual unemployability due 
to service connected/compensated disorders made no mention 
that additional examinations would not be required.

The provisions of 38 C.F.R. § 3.655(b) are clear.  In as much 
as the Veteran did not provide good cause for failing to 
report for the scheduled examinations, his claims of 
entitlement to increased ratings for a major depressive 
disorder, allergic rhinitis, and boils, are denied.

Service Connection and Secondary Compensation Claims

The Veteran asserts essentially that his disabilities were 
caused by his left leg length discrepancy.  He seeks 
compensation for a cervical spine disorder, to include 
cervical radiculopathy secondary to that disorder; and for 
peripheral neuropathy of both upper and lower extremities.  
The June 2006 rating decision adjudicated the peripheral 
neuropathy claims as claims for service connection on a 
direct basis.  The Veteran's notice of disagreement, however, 
asserts entitlement to compensation under 38 U.S.C.A. § 1151 
secondary to the left leg length discrepancy post-operative 
residuals.  Thus, the Board will address both theories.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and peripheral neuropathy becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) see also  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
upper or lower extremity peripheral neuropathy.  The entries 
related to the Veteran's in-service low back strain make no 
mention of any related neurological symptoms.  A November 
1977 consult notes bilateral upper and bilateral lower 
extremity deep tendon reflexes were normal, as was muscle 
strength.  The August 1979 Report Of Medical Examination For 
Separation notes the Veteran's neurologic system was assessed 
as normal.

There is no evidence that peripheral neuropathy affecting any 
extremity was manifested to a compensable degree within one 
year of separation from active service.  Indeed, the Veteran 
does not make that assertion, as he in fact asserts his 
claimed neurological symptoms are secondary to a post-service 
event, i.e., VA treatment for the left leg fracture.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the claim for service connection 
on a presumptive and direct basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309(a).  The benefit sought on appeal on this basis 
is denied.

Secondary Basis Under 38 U.S.C.A. § 1151

The Veteran is entitled to compensation under 38 U.S.C.A. 
§ 1151 for a leg length discrepancy, post-operative residuals 
of a left leg fracture.  He is diagnosed with upper and lower 
extremity neuropathy.  Thus, Wallin Elements 1 and 2 are 
present, and the salient issue for determination is whether 
the disorders are caused or aggravated by the left leg length 
discrepancy.

The December 2001 VA examination report notes the examiner 
conducted a review of the claims file.  The examiner noted 
the Veteran's reported history of his left leg length 
discrepancy secondary to 1986 VA treatment for his left leg 
fracture, and his long history of complaints of low back pain 
also due to the length discrepancy.  The Veteran also 
reported that, one year prior to the examination, he started 
having unexplained pain at the base of his neck, with 
numbness radiating down his left posterior shoulder to his 
left upper arm.  He also described an electrical sensation 
that radiated into the first and third digits of his left 
hand.  He denied any history of neck trauma.  The examiner 
noted a November 2001 electromyographic study that indicated 
chronic neuropathic findings limited to the C5 myotome 
consistent with cervical radiculopathy.  Physical examination 
revealed tenderness to palpation of the left posterior 
trapezius muscle.  There were no other abnormal findings.  
The examiner noted x-rays showed degenerative changes at the 
C4-C6 level.

Physical examination of the left ankle and left foot revealed 
no erythema, ecchymosis, scars, masses, or soft tissue 
swelling.  There was a prominent left lateral malleous 
secondary to varus alignment.  There also were multiple 
calluses noted on the soles of both feet and over the lateral 
great toe.  There also were calluses over the tips of the 
second, third, and fourth digits.  There were no restrictions 
of ankle range of motion, no muscle weakness to dorsiflexion 
or plantar flexion..  Sensation and reflexes were intact.  
The examiners' diagnoses included left C5 radiculopathy.  
While the examiner opined that the leg length discrepancy was 
likely the source of the Veteran's low back disorder, due to 
gait alteration, the examiner also found that left C5 
radiculopathy and cervical pathology with radiculopathy could 
not be attributed to the leg length discrepancy.

The Veteran was afforded another examination in April 2006.  
The April 2006 examination report notes the Veteran's 
reported history and impact of his claimed disabilities.  The 
examiner noted the Veteran's complaints of constant cervical 
pain with stiffness and weakness that radiated to his left 
arm, as well as his report of diagnostic examinations that 
showed a bulging disc and cervical radiculopathy.  The 
examiner observed the Veteran to walk with a slow antalgic 
gait with use of a cane for assistance.  He used no braces at 
the time of the examination.  Physical examination revealed 
minimal tenderness and spasm.  The examiner noted no weakness 
or sensory deficit.

As concerns the Veteran's left foot, the appellant reported 
March 2006 surgery on the second, third, fourth, and fifth 
toes for hammer toes, which caused his left foot pain.  
Physical examination revealed the toes as tender and swollen, 
and there was decreased mobility of them.  The examiner noted 
range of motion of the toes were reduced by 50 percent.  
Range of motion of the left great toe was normal.  No flat 
feet were noted, the Achilles tendon was midline, and no 
swelling was noted.  The Veteran was wearing an orthopedic 
shoe as a lift for the leg length discrepancy.

Left hip.  The Veteran complained of constant left hip pain 
with stiffness and weakness.  Physical examination revealed 
hip range of motion of 0 to 100 degrees and abduction of 0 to 
40 degrees.  The examiner diagnosed a normal left hip 
examination.

Ankles.  The Veteran also complained of constant bilateral 
ankle pain with stiffness and weakness.  Examination revealed 
dorsiflexion to 20 degrees, and plantar flexion was to 40 
degrees with pain on motion.  The examiner diagnosed a normal 
bilateral ankle examination.

Likewise an examiner at the 2006 examination opined that 
lumbar and bilateral knee disorders were likely caused by his 
left leg length discrepancy.  The examiner opined, however, 
that the Veteran's left foot disorder-which the examiner 
diagnosed as hammer toes, was not caused by his left leg 
length discrepancy.  The examiner further opined the 
Veteran's cervical symptoms, to include cervical pain and 
cervical radiculopathy, were not related to his left leg 
length discrepancy.

Absent an absurd result, the Board accords words their plain 
and ordinary meaning.  The examiner specifically noted the 
electromyographic study of the Veteran's upper extremities.  
The Board notes further that the leg length discrepancy was 
not related to either cervical or left foot symptoms, as 
opposed to whether the left leg length discrepancy was the 
cause of the symptoms.  Thus, the Board reads the examiner's 
opinion to include the finding that left leg length 
discrepancy did not aggravate the claimed disorders.

The examiner noted that, in light of the fact that left hip 
and both ankles were normal there was no need to address the 
question of a medical linkage.

The claims file also contains a February 2008 VA physiatry 
examination report of a Dr. CN.  Dr. CN notes the Veteran's 
complaints of constant neck, left arm, back, and bilateral 
ankle pain.  The examiner noted the Veteran's belief that all 
of those disorders, especially his bilateral knee and ankle 
pain were the result of his left leg length discrepancy, and 
Dr. CN noted his inclination to agree.  Dr. CN's physical 
examination revealed an obvious varus deformity in the knee, 
overall fair alignment of the knee, and cervical and lumbar 
radiculopathy.  He measured the Veteran's length discrepancy 
as 3 centimeters.  Thereafter, Dr. CN opined the Veteran's 
neck, left arm, and bilateral ankle problems, were directly 
related to the left leg length discrepancy, especially if it 
was uncorrected for may years.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, Colvin v. Derwinski, 
1 Vet. App. 171 (1991), but still may favor the opinion of 
one competent medical expert over that of another, provided 
the reasons for doing so are stated.  Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).

First, the Board notes Dr. CN noted only the Veteran's 
subjective complaints of ankle pain.  His report notes no 
objective findings on clinical examination of the ankles.  
While the Board notes Dr. CN's opinion, it also notes the 
opinions of the examiners at the 2001 and 2006 VA 
examinations.  In light of the fact that none of the 
examiners offered a comprehensive discourse for their 
opinions, though the examiner at the April 2006 examination 
diagnosed a normal bilateral ankle examination, see Nieves v. 
Rodriguez, 22 Vet. App. 295 (2008), the Board finds no 
persuasive reason to afford Dr. CN's opinion greater weight 
than the opinions of the examiners at the 2001 and 2006 
examinations.

A November 2003 examination report notes that the examiner 
diagnosed a normal left hip, left ankle, and left foot 
examination, with the exception of hammer toes on the left 
foot.  The Board notes the Veteran asserted the examination 
was inadequate because the examiner was not provided the 
claims file, the examination was brief, and the examiner's 
specialty was internal medicine.  The examination report 
supports the Veteran's assertion as concerns the claims file, 
in as much as the examiner specifically noted his lack of 
knowledge of the basis for the Veteran's claim.  This factor, 
however, does not vitiate the examiner's trained observations 
and clinical examination of the Veteran.  While an ignorance 
of the history of the Veteran's claimed disorders might well 
impact an opinion as to etiology, it does not impact real-
time observation and findings.  Thus, the Board notes the 
examiner at the 2003 examination diagnosed a normal left hip, 
ankle, and foot, examination.  The examiner noted that prior 
x-rays showed a normal left foot.  The Board finds that it 
may reasonably note the examiner's observation that he was 
not aware of any medical literature that linked the Veteran's 
leg length discrepancy with his claimed disorders.

In light of the above, the Board finds that the preponderance 
of the evidence is against finding a link between left C5-6 
pathology and left cervical spine radiculopathy and any left 
leg length discrepancy.  The preponderance of the evidence is 
against the presence of any of the Wallin elements as 
concerns the claimed left hip, bilateral ankle, and left foot 
disorders.  Thus, entitlement to compensation for those 
disorders as secondary to the left leg length discrepancy 
post-operative residuals (38 U.S.C.A. § 1151) is denied.

Earlier Effective Date

Governing Law and Regulation

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)); 
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  All claims for benefits filed with VA, either 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.155(c) when a claim has been filed which 
meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 
3.152, an informal request for increase or reopening will be 
accepted as a claim.

According to the Court, however, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service-connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of a veteran to seek service connection for a condition.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the Veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993).

Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking treatment 
does not establish a claim, to include an informal claim, for 
service connection.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  This statutory provision 
is further clarified in 38 C.F.R. § 3.400, wherein the 
Secretary provides the effective date for compensation based 
on an original claim shall be the date the claim is received 
or the date entitlement arose, whichever is later.  For 
compensation awarded pursuant to 38 U.S.C.A. § 1151, the 
effective date of compensation is the date aggravation or 
injury was suffered if a claim is received within one year 
after that date; otherwise, the effective date is the date 
the claim is received.  38 C.F.R. § 3.400(i)(1).

Analysis

Left Knee Strain.

VA received the Veteran's initial claim for compensation 
under 38 U.S.C.A. § 1151 for his post-operative leg length 
discrepancy residuals of the left leg fracture in May 1997.  
It was not until March 21, 2000, however, that the RO 
received the Veteran's claim for his left knee symptoms 
secondary to post-operative left leg fracture residuals.  The 
earliest date at which the applicable facts show the 
Veteran's entitlement to this claimed benefit is December 
2001, which was the month a VA examiner opined the Veteran's 
knee symptoms were medically related to the left tibia length 
discrepancy that resulted from his VA surgery in 1986.  Thus, 
applicable law required the Veteran's effective date to have 
been fixed in December 2001.  The June 2006 rating decision, 
however, assigned an effective date of March 21, 2000, the 
date the Veteran's claim was received.  As a result, he in 
fact received an effective date far more favorable than he 
was entitled to.  The Board, however, will not disturb the 
RO's largesse.

In light of the above, the Board is constrained to find the 
Veteran is not entitled to an effective date earlier than 
March 21, 2000, for entitlement to compensation for his left 
knee pain secondary to the left leg fracture post-operative 
residuals.  38 C.F.R. § 3.400.  The benefit sought on appeal 
is denied.


Right Knee Strain.

The same analysis applies to the Veteran's right knee.  The 
RO received his claim for the right knee on April 16, 2001.  
As with the left knee, although it was not until the December 
2001 examination that entitlement to the benefit sought was 
shown by way of the examiner's positive nexus opinion, the RO 
assigned the effective date of the grant of entitlement to 
compensation as the date the Veteran's claim was received.  
Thus, the Veteran received a more favorable effective date 
than provided for by applicable law.  In light of the above, 
the Board is constrained to find the Veteran is not entitled 
to an effective date earlier than April 16, 2001, for his 
right knee pain.  38 C.F.R. § 3.400.  The benefit sought on 
appeal is denied.

Lumbar Strain.

Although the RO deemed an April 2007 VA examination as the 
basis for entitlement to the benefit, the May 2006 rating 
decision assigned October 2003 as the effective date for 
entitlement to compensation for a lumbar strain secondary to 
left leg fracture residuals.  The basis for that 
determination was the RO deemed an October 2003 letter from 
the Veteran as his claim for compensation for the lumbar 
strain.  

The claims file, however, contains a March 1996 letter from 
the Veteran which clearly asserted entitlement to 
compensation for his low back symptoms secondary to his 
claimed a leg length discrepancy post-operative residuals of 
the left fracture residuals under 38 U.S.C.A. § 1151.  
Further, as the Veteran asserted in numerous letters over the 
years, his then primary VA physician, Dr. G, noted in 
February 1996 that the Veteran had active low back 
symptomatology which he opined was likely secondary to the 
left leg length discrepancy.

In light of the fact there already was supportive medical 
evidence on record, the Veteran is entitled to an effective 
date as of the date his initial claim was received, March 26, 
1996.  38 C.F.R. § 3.400.

As concerns both the bilateral knee and lumbar disorder, the 
Board notes that there are treatment records in the claims 
file related to those disorders dated prior to the Veteran's 
informal claims for them.  As set forth earlier, however, 
treatment records for disorders that are not service 
connected do not constitute informal claims.  Seeking 
treatment does not convey a clear intent to file a claim.  
38 C.F.R. § 3.157.  Thus, the earliest effective dates to 
which the Veteran is entitled for the above disorders are as 
found and noted above.  38 C.F.R. § 3.400.

Total disability evaluation based on individual 
unemployability due to service connected disorders.

The Veteran's appeal was on remand from the Board when a 
September 2002 rating decision granted entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders effective from July 31, 1995.  
Following receipt of the notice of that decision, the 
Veteran's October 2002 letter informed the RO his appeal of 
all then pending issues, which included his individual 
unemployability claim, was fully satisfied by the allowances 
of the September 2002 rating decision, and he withdrew his 
appeal.

Legal Requirements

A withdrawal of an appeal withdraws the notice of 
disagreement and substantive appeal related to it.  38 C.F.R. 
§ 20.204(c).  Thus, the Veteran's withdrawal of his appeal 
rendered the September 2002 rating decision final.

In light of the above fact set forth above, the Veteran's 
application for an earlier effective date for a total 
disability evaluation based on individual unemployability due 
to service connected disorders is in effect a "freestanding" 
claim for an earlier effective date.  As noted, the September 
2002 rating decision is final.  38 U.S.C.A. § 7105.  The 
finality of that decision can only be overcome by a request 
for a revision based on clear and unmistakable error (CUE).  
The Veteran has not asserted a claim of CUE.  Hence, his 
challenge to the effective date of the grant of a TDIU is 
barred.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (free-
standing claim for earlier effective dates vitiates the rule 
of finality).

In Rudd the United States Court of Appeals for Veterans 
Claims, held that the proper disposition of a free-standing 
claim for an earlier effective date claim is dismissal.  Id. 
at 300.  The Board is authorized to dismiss any appeal that 
fails to allege an error of fact or law.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.302. Accordingly, the appeal of 
this issue will be dismissed below.


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for post-operative length discrepancy residuals of a left leg 
fracture (38 U.S.C.A. § 1151) is denied.

Entitlement to initial compensable compensation for a left 
knee strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151) for the 
period prior to April 7, 2006, is denied.

Entitlement to an initial 10 percent rating for a left knee 
strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151) is 
granted, effective April 7, 2006, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to initial compensable compensation for a right 
knee strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151) for the 
period prior to April 7, 2006, is denied.

Entitlement to initial 10 percent rating for a right knee 
strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151) is 
granted, effective April 7, 2006, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an evaluation higher than 70 percent for major 
depressive disorder is denied.

Entitlement to an evaluation higher than 30 percent for 
allergic rhinitis is denied.

Entitlement to an evaluation higher than 10 percent for boils 
is denied.

Entitlement to compensation for a bilateral ankle disorder 
secondary to post-operative length discrepancy residuals of a 
left leg fracture (38 U.S.C.A. § 1151), is denied.

Entitlement to compensation for a left hip disorder secondary 
to post-operative length discrepancy residuals of a left leg 
fracture (38 U.S.C.A. § 1151), is denied.

Entitlement to compensation for a left foot disorder 
secondary to post-operative length discrepancy residuals of a 
left leg fracture (38 U.S.C.A. § 1151), is denied.

Entitlement to compensation for a cervical disorder secondary 
to post-operative length discrepancy residuals of a left leg 
fracture (38 U.S.C.A. § 1151), is denied.

Entitlement to compensation for left upper extremity 
radiculopathy secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151), is 
denied.

Entitlement to an effective date earlier than March 21, 2000, 
for compensation for left knee strain secondary to length 
discrepancy post-operative residuals of a left leg fracture 
(38 U.S.C.A. § 1151) is denied.

Entitlement to an effective date earlier than April 16, 2001, 
for compensation for right knee strain secondary to length 
discrepancy post-operative residuals of a left leg fracture 
(38 U.S.C.A. § 1151) is denied.

Entitlement to an effective date of March 26, 1996, but no 
earlier, for compensation for a lumbar strain secondary to 
length discrepancy post-operative residuals of a left leg 
fracture (38 U.S.C.A. § 1151) is granted, subject to the law 
and regulations governing the award of monetary benefits.

The appeal of the issue of an earlier effective date for 
grant of a TDIU is dismissed.


REMAND

The Board may not consider a basis for an increased rating 
claim for which the Veteran was not notified or which was not 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As discussed above, the RO determined the effective 
date of the Veteran's lumbar strain allowance was October 
2003.  As a result, his claim was considered solely under the 
current spine rating criteria.  

The Board in this decision grants entitlement to an effective 
date of March 26, 1996.  Hence, the Veteran's claim must be 
considered under the prior spine rating criteria, for which 
he has not been notified of or rated under.

As concerns the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for left lower 
extremity peripheral neuropathy, the Board notes a September 
1997 VA orthopedic entry that notes physical examination 
revealed a  positive Tinel's sign in the area of the 
saphenous nerve radiating distally at the site of the 
malunion.  The examiner's diagnoses included saphenous nerve 
entrapment/neuropathy secondary to tibial malunion.  None of 
the examination reports noted the September 1997 orthopedic 
findings or diagnosis.  Thus, a medical review is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall furnish the Veteran 
and his representative a supplemental 
statement of the case on the lumbar spine 
rating criteria in effect prior to 
September 23, 2002, and give them an 
opportunity to respond thereto.

2.  After the above is complete, the AMC/RO 
shall refer the claims file to a neurologist 
for a comprehensive review.  Request the 
neurologist to opine whether it is at least 
as likely as not, i.e., is there a 50/50 
chance that any diagnosed left lower 
extremity neuropathy is related to the 
Veteran's post operative residuals of a left 
leg length discrepancy.  If the answer is 
no, the neurologist is to opine whether it 
is at least as likely as not that the left 
leg length discrepancy aggravates-that is, 
chronically worsens, any diagnosed left 
lower extremity neuropathy.

If the neurologist advises that an opinion 
cannot be rendered without an examination, 
the AMC/RO shall arrange the examination.
 
Any opinion must be fully explained and a 
full and complete rationale provided.  In 
preparing the requested opinions, the 
examining physician must note the 
following: 

?	"It is due to" means 100 percent 
13.  What initial compensation is warranted for a lumbar 
strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151)?

14.  Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 70 percent disabling.

15.  Entitlement to an increased rating for allergic 
rhinitis, currently evaluated as 30 percent disabling.

16.  Entitlement to an increased rating for furunculosis 
(boils), currently evaluated as 10 percent disabling.

17.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to post-
operative length discrepancy residuals of a left leg fracture 
(38 U.S.C.A. § 1151).

18.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to post-
operative length discrepancy residuals of a left leg fracture 
(38 U.S.C.A. § 1151).

19.  Entitlement to an effective date earlier than March 21, 
2000, for compensation for a left knee strain secondary to 
post-operative length discrepancy residuals of a left leg 
fracture (38 U.S.C.A. § 1151).

20.  Entitlement to an effective date earlier than April 16, 
2001, for compensation for a right knee strain secondary to 
post-operative length discrepancy residuals of a left leg 
fracture (38 U.S.C.A. § 1151).

21.  Entitlement to an effective date earlier than October 
10, 2003, for compensation for a lumbar strain secondary to 
post-operative length discrepancy residuals of a left leg 
fracture (38 U.S.C.A. § 1151).

22.  Entitlement to an effective date earlier than July 31, 
1995, for grant of a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
November 1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1988 and other rating decisions by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Philadelphia, Pennsylvania.  The February 1988 rating 
decision denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for post-operative leg length discrepancy residuals of 
a left leg fracture.  An April 1996 rating decision denied a 
TDIU.

A September 2002 rating decision granted compensation under 
38 U.S.C.A. § 1151 (West 2002) for a major depressive 
disorder secondary to post-operative leg length discrepancy 
residuals of a left leg fracture, and assigned an initial 
evaluation of 70 percent, effective May 1987.  The September 
2002 rating decision also granted entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected/compensated disorders, effective July 
1995.  

An August 2004 rating decision granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for the left leg length 
discrepancy post-operative residuals of a left leg fracture 
and assigned an initial evaluation of 10 percent, effective 
May 1987.  

A May 2006 rating decision granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for a lumbar strain 
secondary to the left leg length discrepancy post-operative 
residuals and assigned an initial evaluation of 20 percent, 
effective October 2003.  

A June 2006 rating decision granted entitlement to 
compensation under 38 U.S.C.A. § 1151 for left and right knee 
strain secondary the left leg length discrepancy post-
operative residuals and assigned initial noncompensable 
evaluations, effective March 2000 for the left knee, and 
April 2001 for the right knee.  The Veteran appealed the 
initial evaluations and effective dates for the lumbar and 
knee strains.  He later raised the effective date of the 
allowances of the other areas.

The Veteran appeared at a Board hearing via video 
teleconference in December 2009 before the undersigned 
Veterans Law Judge.  A transcript of the hearing testimony is 
associated with the claims file.  The Veteran submitted 
additional evidence for which he waived initial RO review and 
consideration.  In light of the waiver, the Board may 
properly consider the evidence in this decision without the 
necessity for a remand.  See 38 C.F.R. § 20.1304 (2009).  
Further, the vast majority of the evidence is duplicative of 
evidence already in the claims file.

The Veteran noted in a substantive appeal related to another 
issue that he wished to appeal a denial of his request to 
purchase VA life insurance.  The Board finds no decision 
document in the claims file associated with a request to 
purchase life insurance.  Consequently, a remand for a 
statement of the case is not in order, as there is no 
evidence the issue has been considered by the RO much less 
denied and timely appealed to the Board.  

The Veteran has also submitted numerous statements asserting 
that his low back symptomatology is related to service.  
Other statements by the Veteran note attempts to readdress 
his claims for entitlement to service connection for 
headaches and a seizure disorder (initially claimed as 
blackouts).  The Board deems these statements as an informal 
application to reopen claims of entitlement to direct service 
connection.  These issues have not considered by the RO.  
Thus, they are referred to the RO for appropriate action, as 
the Board does not currently have jurisdiction to consider 
them.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).

In February 2001, the Board remanded the question of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
post-operative leg length discrepancy for additional 
development.  The RO ultimately granted entitlement to 
compensation under 38 U.S.C.A. § 1151, and returned the case 
to the Board for further appellate review.

The issue what initial compensation is warranted for the 
lumbar strain secondary to the post-operative left leg length 
discrepancy residuals of a left leg fracture (38 U.S.C.A. 
§ 1151); and entitlement to service connection/compensation 
for left lower extremity peripheral neuropathy are discussed 
in the Remand portion of the document below and are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  During the appellate term, post operative residuals of a 
left leg length discrepancy with fracture residuals have not 
been manifested by a shortening of more than two inches (5.1 
cm); moreover, they have not been manifested by malunion of 
the tibia and fibula with moderate knee and ankle disability.

2.  For the period prior to April 7, 2006, neither the 
Veteran's left nor right knee strains were manifested by 
objective evidence of pain on range of motion or limitation 
of flexion to 45 degrees, or limitation of extension to 10 
degrees.

3.  Since April 7, 2006, neither the Veteran's left nor right 
knee strains have been manifested by a limitation of flexion 
to 30 degrees, or a limitation of extension to 15 degrees.

4.  The Veteran failed to report for scheduled examinations 
to determine the current severity of his major depressive 
disorder, allergic rhinitis, and boils.

5.  The preponderance of the probative evidence indicates 
that a cervical spine disorder is not related to left leg 
fracture post-operative residuals.

6.  The preponderance of the probative evidence indicates 
that left upper extremity radiculopathy is not related to 
left leg fracture post-operative residuals.

7.  The preponderance of the probative evidence indicates 
that neither a left hip, nor bilateral ankle disorders are 
related to left leg fracture post-operative residuals.

8.  The preponderance of the probative evidence indicates 
that neither bilateral upper extremity peripheral neuropathy, 
nor right lower extremity peripheral neuropathy is related to 
an in-service disease or injury, or a service-connected or 
other compensated disability.

9.  The preponderance of the probative evidence shows that, 
on March 21, 2000, VA received the Veteran's initial claim of 
entitlement to service connection for a left knee disorder 
secondary to post-operative residuals of left leg fracture 
(38 U.S.C.A. § 1151).

10.  The preponderance of the probative evidence shows that, 
on April 16, 2001, VA received the Veteran's initial claim of 
entitlement to service connection for a right knee disorder 
secondary to post-operative residuals of left leg fracture 
(38 U.S.C.A. § 1151).

11.  The preponderance of the probative evidence shows that, 
on March 26, 1996, VA received the Veteran's initial claim of 
entitlement to compensation for a low back disorder secondary 
to post-operative residuals of a left leg fracture 
(38 U.S.C.A. § 1151).

12.  VA medical providers medically linked low back symptoms 
with post-operative residuals of the left leg fracture on 
February 23, 1996.
 
13.  The September 2002 rating decision that granted a TDIU 
and assigned an effective date of July 31, 1995, is final in 
the absence of an appeal.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent 
for post-operative length discrepancy residuals of a left leg 
fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Code 5275 (2009).

2.  The requirements for an initial compensable evaluation 
for a right knee strain were not met for the period prior to 
April 7, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261 (2009).

3.  With resolution of reasonable doubt in the Veteran's 
favor, the requirements for an initial 10 percent rating, and 
no higher, for a right knee strain were met as of April 7, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261.

4.  The requirements for an initial compensable evaluation 
for a left knee strain were not met for the period prior to 
April 7, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261.

5.  With resolution of reasonable doubt in the Veteran's 
favor, the requirements for an initial 10 percent rating, and 
no higher, for a left knee strain are met as of April 7, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5260, 5261.

6.  The requirements for an evaluation higher than 70 percent 
for major depressive disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.655(b) 
(2009).

7.  The requirements for an evaluation higher than 30 percent 
for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.655(b). 

8.  The requirements for an evaluation higher than 10 percent 
for boils are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.655(b).

9.  The criteria for compensation for a left hip disorder 
secondary to a left leg fracture post-operative left leg 
length discrepancy residuals (38 U.S.C.A. § 1151) are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.361 (2009).

10.  The criteria for compensation for a bilateral ankle 
disorder secondary to a left leg fracture post-operative left 
leg length discrepancy residuals (38 U.S.C.A. § 1151) are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b); 38 C.F.R. § 
3.361.

11.  The criteria for compensation for a left foot disorder 
as secondary to a left leg fracture post-operative left leg 
length discrepancy residuals (38 U.S.C.A. § 1151) are not 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b); 38 C.F.R. § 
3.361.

12.  Bilateral upper extremity peripheral neuropathy was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(a) (2009).

13.  Right lower extremity peripheral neuropathy was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a).

14.  The criteria for an effective date earlier than March 
21, 2000, for compensation for a left knee strain secondary 
to post-operative residuals of a left leg fracture 
(38 U.S.C.A. § 1151) have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.159, 3.400 (2009).

15.  The criteria for an effective date earlier than April 
16, 2001, for compensation for a right knee strain secondary 
to post-operative residuals of a left leg fracture 
(38 U.S.C.A. § 1151), have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.

16.  The criteria for an effective date of March 26, 1996, 
but no earlier, for compensation for a low back disorder 
secondary to post-operative residuals of a left leg fracture 
(38 U.S.C.A. § 1151), have been met.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.

17.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law in the 
determination being appealed have been met as concerns the 
claim for an earlier effective date for grant of a TDIU.  38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.200, 20.201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As entitlement to compensation, an initial rating, and 
effective dates, for the length discrepancy post-operative 
residuals of a left leg fracture, bilateral knee strain, and 
the lumbar strain, have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, 
discussion of VA's compliance with VCAA notice requirements 
would serve no useful purpose.

A January 2006 RO letter provided VCAA notice to the Veteran 
related to his service connection claims for upper and lower 
extremity peripheral neuropathy.  The letter did not inform 
the Veteran how disability evaluations and effective dates 
are determined.  A September 2006 supplemental letter 
provided that information, however.  The Board finds no 
prejudice in the omission, however, as the decision below 
denies the benefit sought, which renders the matter moot.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

As concerns the claims for increased ratings for the major 
depressive disorder, allergic rhinitis, and boils, a January 
2008 RO letter informed the Veteran of the rating criteria 
applicable to his claims.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  RO letters of April 2008, provided VCAA 
notice to the Veteran and informed him examinations were 
being arranged.  There is no issue as to whether the Veteran 
received notice of the examinations from the medical 
facility, as he informed VA he would not report for the 
examinations.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claims, and as warranted by law, affording VA examinations.  
38 C.F.R. § 3.159(c).  He was provided the opportunity to 
present pertinent evidence and testimony throughout the 
claims and appeal process.  The VA treatment records which 
the Veteran asserted over the years were not considered are, 
in fact, associated with the claims file.  The claims were 
reviewed on a de novo basis in the April 2008 supplemental 
statement of the case and May 2009 statement of the case.  In 
sum, there is no evidence of any VA error in notifying or 
assisting him that reasonably affects the fairness of this 
adjudication.  See  id.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Procedural Assertion

The history of the Veteran's leg length discrepancy post-
operative residuals of a left leg fracture claim dates from 
1987.  In various written submissions, and at the hearing, he 
has asserted that he would accept a 100 percent evaluation 
for all of his disabilities, effective retroactive to 1987.  
He also has asserted that where the law is against him, he 
wants a waiver.

The Board notes that neither statute nor regulation 
authorizes the waiver he demands.  Hence, the Board will 
apply the applicable law and regulations to all of his 
claims, be they favorable or unfavorable to his asserted 
positions.  Where the preponderance of the evidence is 
against the claims the Board must deny them.

Increased Rating Claims

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
however, it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection or compensation for that 
disability, as is the case with the Veteran's a left leg 
fracture with leg length discrepancy post-operative residuals 
and bilateral knee strain, secondary to the leg length 
discrepancy.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

Left Leg Length Discrepancy.

Historically, the Veteran sustained a fracture of the left 
tibia in a 1986 post-service motorcycle accident.  He was 
transported to a VA medical facility where his treatment 
included surgery to repair the fracture.  The surgery 
resulted in a length discrepancy variously measured from two 
to three centimeters.

Shortening of the lower extremity is evaluated under 
Diagnostic Code 5275.  Under that provision, when the 
shortening is from 1-1/4 to 2 inches (3.2 cm 5.1 cm), a 10 
percent rating is assigned.  When the shortening is from 2 to 
2-1/2 inches (5.1 cm to 6.4 cm), a 20 percent rating is 
assigned.  38 C.F.R. § 4.71a.

None of the medical records in the claims file shows the 
discrepancy to be more than 3.1 cm.  All examination reports 
and outpatient treatment records note the discrepancy to be 
significantly less than 2 inches or 5.1 cm.  Thus, the 
Veteran's left leg length discrepancy more nearly 
approximates the assigned 10 percent rating under Diagnostic 
Code 5275.  38 C.F.R. § 4.7.  In light of the fact the 
ratings under this code is not based on limitation of motion, 
38 C.F.R. §§ 4.40 and 4.45 are not for application.

Some of the medical records associated with the Veteran's leg 
length discrepancy note a post-operative diagnosis as a left 
tibia/fibula fracture with a malunion.  Tibia and fibula 
impairment are rated under Diagnostic Code 5262.  That 
Diagnostic Code provides for a 30 percent rating for malunion 
of the tibia/fibula with marked knee or ankle disability, 20 
percent with moderate knee or ankle disability, and 10 
percent with slight knee or ankle disability.  See 38 C.F.R. 
§ 4.71a.

As discussed in detail later when the Veteran's knees are 
addressed, the preponderance of the evidence shows left leg 
fracture residuals are not manifested by moderate knee 
disability.  The appellant is not service connected or 
entitled to compensation for an ankle disorder related to the 
left leg fracture residuals.  Thus, a higher rating is not 
met or approximated under Diagnostic Code 5262 or 5275.  
38 C.F.R. § 4.7.  Further, if evaluated under Diagnostic Code 
5262, the Veteran could not keep the rating under 5275, as it 
cannot be combined with ratings under the other codes.

Left and Right Knee.

Historically, as discussed in detail in the discussion of the 
Veteran's claim of entitlement to earlier effective dates, VA 
received his claim for compensation for left knee pain 
secondary to the post-operative left leg length discrepancy 
residuals in March 2000, and the claim for right knee pain in 
April 2001.  The June 2006 rating decision assigned an 
initial noncompensable evaluation for the left knee, 
effective March 2000, and for the right knee effective April 
2001.  See 38 C.F.R. § 4.31.

Treatment records from the 1990s note the Veteran's 
complaints of chronic knee pain.  A January 1993 entry notes 
a diagnosis of probable degenerative joint disease of the 
left knee secondary to the left leg length discrepancy, and a 
September 1997 VA orthopedic assessment noted a diagnosis of 
early left knee patellofemoral osteoarthritis most likely 
secondary to the left leg length discrepancy.  Subsequent 
examinations, to include x-ray examinations, however, note 
the absence of findings of arthritis.

The December 2001 VA examination report notes the Veteran 
reported his left knee pain seem to originate under his 
patella.  He denied a history of swelling.  He noted his pain 
had worsened since 1996, and included a painful grinding 
sensation on bending, walking up and down stairs, and load 
bearing greater than 25 pounds.  The Veteran reported that 
right knee pain began in 1999.  The pain occurred medially.  
He denied popping, clicking, or buckling, but walking up and 
down stairs induced severe pain.  The examiner noted a 
September 2001 MRI examination revealed a tear of the 
posterior horn of the medial meniscus, and the Veteran was 
scheduled for arthroscopic surgery later that month.

Physical examination revealed normal alignment in both knees.  
There was no erythema, ecchymosis, or effusion or 
subluxation.  The examiner noted no tenderness or 
abnormalities of the medial and lateral joint lines, or 
tenderness or deformities of the popliteal fossa.  Active 
left knee motion was from 0 to 90 degrees.  Passive motion 
was from 0 to 120 degrees.  Active right knee motion was from 
0 to 85 degrees, and passive motion was from 0 to 110 
degrees.  There was fine crepitus of patellae bilaterally on 
flexion.  There was no lower extremity muscle weakness, nor 
were there abnormal deep tendon reflexes or sensory changes 
to light touch and pinprick.  Varus and valgus stress tests 
were negative, as were McMurray, Lachman, and Drawer signs.  
The examiner noted March 2001 knee x-rays showed no bony 
injury or evidence of arthritis.  The examiner diagnosed 
bilateral knee pain with a tear of the posterior horn of the 
right medial meniscus.

The examiner opined that the leg length discrepancy could 
cause abnormal wear and tear on weight bearing joints such as 
the knee.  As a result, he opined that the bilateral knee 
pain was most likely the result of chronic gait alteration.  
He further noted that the right medial meniscus finding of 
the MRI could not be attributable to the leg length 
discrepancy, especially in light of the past medical history.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In this case, however, the December 2001 examination report 
notes the Veteran's subjective complaints of pain are 
associated with the left leg length discrepancy residuals.

The June 2006 rating decision assigned Diagnostic Code 5260, 
which evaluates limitation of motion of the leg.  Limitation 
of flexion of the leg to 60 degrees warrants a noncompensable 
evaluation.  Limitation of flexion of the leg to 45 degrees 
warrants a 10 percent rating.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Even where limitation of motion is at the noncompensable 
rate, a compensable raring may be in order for functional 
loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca, 8 Vet. App. 202.  The December 2001 examination 
report, however, only notes the Veteran's subjective 
complaints.  The findings on clinical examination do not 
include objective confirmation of the Veteran's pain 
complaints.  The examiner did not note pain on motion, even 
though the Veteran's range of motion was limited on flexion.  
Thus, in light of the fact that flexion was better than 45 
degrees in each knee, and as extension was better than 5 
degrees in each knee, a compensable rating was not met or 
more nearly approximated.  38 C.F.R. § 4.7.

A July 2002 VA orthopedic post-surgery follow-up entry notes 
examination of the left lower extremity revealed medial joint 
line tenderness, mild patellar crepitus, and patient 
inhibition.  No range of motion findings were noted.  The 
right knee examination was related to the meniscus surgery, 
thus the Board deems the noted findings of medial joint line 
tenderness and pain on deep knee flexion as related to that 
pathology, rather than the leg length discrepancy.  That 
follow-up, however, notes radiology as reporting mild to 
moderate bilateral knee arthritis.  But, as noted earlier, 
later examinations reach a contrary result.

The April 2006 examination report notes the examiner 
considered the Veteran's history, and his subjective 
complaints of bilateral constant knee pain with stiffness and 
weakness.  The examiner noted the Veteran used a cane for 
ambulation, and no braces were noted.  The Veteran noted 
difficulty with stairs, doing prolonged standing, and walking 
more than a half-hour.  He denied any flare-ups.  Using a 
goniometer, the examiner noted range of motion from 0 to 130 
degrees in each knee.  He also noted that repetitive use did 
not result in any additional loss of range of motion due to 
pain, weakness, or fatigue, but noted mild pain bilaterally 
on range of motion.  The examiner diagnosed a bilateral knee 
strain mildly active at time of examination.

The examiner noted he reviewed the claims file and that there 
were no diagnostic studies for his review at the time of the 
examination.  The Board, however, notes a December 2005 VA x-
ray examination of the left knee which notes narrowing of the 
medial joint space but otherwise no other definite 
abnormality of the bones or joint.  A December 2005 left knee 
MRI examination knee showed patellofemoral degenerative 
changes.

A November 2007 report of the Veteran's primary VA physician 
since the 1980s, Dr. MS, notes the Veteran has bilateral knee 
osteoarthritis, left greater than right.  In light of Dr. MS 
opinion, and the radiology and MRI findings of record, the 
Board affords all benefit of the doubt to the Veteran and 
finds each knee manifests degenerative arthritis secondary to 
the leg length discrepancy.  38 C.F.R. § 3.102.

Degenerative arthritis is rated under Diagnostic Code 5003.  
It provides that degenerative arthritis established by x-ray 
is rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the joint involved.  
Further, if the limitation of motion of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

The evidence shows that the range of motion manifested by the 
Veteran's knees warrants a noncompensable rate throughout the 
entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 
5260, 5261.   Still, since the April 2006 examination was the 
initial examination to specifically note pain on motion, each 
knee more nearly approximated a 10 percent rating as of the 
date of that examination-April 7, 2006.  38 C.F.R. § 4.3, 
4.7; Lichtenfels, 1 Vet. App. at 488.  

A higher rating was not met or approximated as extension was 
not limited to 15 degrees, and flexion was not limited to 30 
degrees.  The examination reports all note the absence of any 
recurrent subluxation or instability.  Thus, there is no 
factual basis for a separate rating for instability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran's 
Diagnostic Code should now be deemed to include 5003 in a 
hyphenated diagnostic code.  A hyphenated code is used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation.  See 38 C.F.R. § 4.27.

The Board finds the 10 percent rating as of April 7, 2006, 
reasonably compensates the Veteran for his secondary 
symptomatology.  He asserted at the hearing that he merited a 
"punitive rating," and that he was not rated for the 
deformity of the malunion of his left tibia/fibula.  There is 
no statutory basis for a "punitive rating" or for the mild 
bone deformity of the malunion.  The rating criteria address 
the functional loss, if any, due to the deformity.  

As concerns the Veteran's left tibia/fibula malunion, the 
Board also finds the objective findings on clinical 
examination of the left knee does not meet or approximate 
moderate or marked disability of the left knee.  Thus, it 
would not be more advantageous to the Veteran to evaluate his 
left leg fracture residual under Diagnostic Code 5262.

In sum, the Board finds that each knee more nearly 
approximated a non- compensable rating for the period prior 
to April 7, 2006, and a 10 percent rating beginning on that 
date.  38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003-5260. 

Major Depressive Disorder, Allergic Rhinitis, & Boils.

Unlike the disabilities discussed above, the Veteran's claims 
of entitlement to increased ratings for depression, allergic 
rhinitis, and boils are not from an initial rating.  
Nonetheless, where shown by the evidence, he still would be 
entitled to a staged rating.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Historically, the Veteran is service connected for the above 
noted disabilities and currently rated at 70 percent for the 
major depressive disorder; 30 percent for the allergic 
rhinitis; and, 10 percent for the boils.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  38 C.F.R. § 3.655(a).  When a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).

As noted earlier, the RO provided the Veteran fully compliant 
VCAA notice in April 2008 for these claims.  In April 2008 VA 
informed the Veteran the medical facility nearest him was 
asked to scheduled examinations for his claimed disorders.  
The medical facility informed the RO in May 2008 that the 
Veteran failed to report for the scheduled May 2008 
examinations.  Following receipt of the notice of the 
Veteran's failure to report, the July 2008 rating decision 
denied increased ratings and continued the Veteran's existing 
evaluations.

There is no dispute as to whether the Veteran received the 
notice or was otherwise aware of the date and place of the 
examination.  His April 2008 letter to the RO specifically 
noted the date the examinations were scheduled and that he 
would not report.  The reasons given by the Veteran were: the 
examinations were scheduled solely as a pretext to reduce or 
eliminate his service-connected disabilities; and, he was 
told in October 2002 that his disabilities were permanent and 
total retroactive to 1995, and no future examinations would 
be scheduled.  The Veteran's representative confirms his 
refusal to report for the examinations.

The Veteran's asserted bases for his willful refusal to 
report for the scheduled examinations do not constitute good 
cause.  See 38 C.F.R. § 3.655(a).  First, the claims file 
contains no document that suggests the Veteran's current 
evaluations are or were at risk of reduction.  The Board 
notes he would be entitled to notice of such a proposed 
action, see 38 C.F.R. §§ 3.103(b)(2), 3.105(e); second, his 
rating for the major depressive disorder was protected as of 
May 2007, see 38 C.F.R. § 3.951(b); and third, the notice of 
the September 2002 rating decision that granted a total 
disability evaluation based on individual unemployability due 
to service connected/compensated disorders made no mention 
that additional examinations would not be required.

The provisions of 38 C.F.R. § 3.655(b) are clear.  In as much 
as the Veteran did not provide good cause for failing to 
report for the scheduled examinations, his claims of 
entitlement to increased ratings for a major depressive 
disorder, allergic rhinitis, and boils, are denied.

Service Connection and Secondary Compensation Claims

The Veteran asserts essentially that his disabilities were 
caused by his left leg length discrepancy.  He seeks 
compensation for a cervical spine disorder, to include 
cervical radiculopathy secondary to that disorder; and for 
peripheral neuropathy of both upper and lower extremities.  
The June 2006 rating decision adjudicated the peripheral 
neuropathy claims as claims for service connection on a 
direct basis.  The Veteran's notice of disagreement, however, 
asserts entitlement to compensation under 38 U.S.C.A. § 1151 
secondary to the left leg length discrepancy post-operative 
residuals.  Thus, the Board will address both theories.

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and peripheral neuropathy becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status may, but will not always 
constitute competent medical evidence.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) see also  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, 
upper or lower extremity peripheral neuropathy.  The entries 
related to the Veteran's in-service low back strain make no 
mention of any related neurological symptoms.  A November 
1977 consult notes bilateral upper and bilateral lower 
extremity deep tendon reflexes were normal, as was muscle 
strength.  The August 1979 Report Of Medical Examination For 
Separation notes the Veteran's neurologic system was assessed 
as normal.

There is no evidence that peripheral neuropathy affecting any 
extremity was manifested to a compensable degree within one 
year of separation from active service.  Indeed, the Veteran 
does not make that assertion, as he in fact asserts his 
claimed neurological symptoms are secondary to a post-service 
event, i.e., VA treatment for the left leg fracture.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the claim for service connection 
on a presumptive and direct basis.  38 C.F.R. §§ 3.303, 
3.307, 3.309(a).  The benefit sought on appeal on this basis 
is denied.

Secondary Basis Under 38 U.S.C.A. § 1151

The Veteran is entitled to compensation under 38 U.S.C.A. 
§ 1151 for a leg length discrepancy, post-operative residuals 
of a left leg fracture.  He is diagnosed with upper and lower 
extremity neuropathy.  Thus, Wallin Elements 1 and 2 are 
present, and the salient issue for determination is whether 
the disorders are caused or aggravated by the left leg length 
discrepancy.

The December 2001 VA examination report notes the examiner 
conducted a review of the claims file.  The examiner noted 
the Veteran's reported history of his left leg length 
discrepancy secondary to 1986 VA treatment for his left leg 
fracture, and his long history of complaints of low back pain 
also due to the length discrepancy.  The Veteran also 
reported that, one year prior to the examination, he started 
having unexplained pain at the base of his neck, with 
numbness radiating down his left posterior shoulder to his 
left upper arm.  He also described an electrical sensation 
that radiated into the first and third digits of his left 
hand.  He denied any history of neck trauma.  The examiner 
noted a November 2001 electromyographic study that indicated 
chronic neuropathic findings limited to the C5 myotome 
consistent with cervical radiculopathy.  Physical examination 
revealed tenderness to palpation of the left posterior 
trapezius muscle.  There were no other abnormal findings.  
The examiner noted x-rays showed degenerative changes at the 
C4-C6 level.

Physical examination of the left ankle and left foot revealed 
no erythema, ecchymosis, scars, masses, or soft tissue 
swelling.  There was a prominent left lateral malleous 
secondary to varus alignment.  There also were multiple 
calluses noted on the soles of both feet and over the lateral 
great toe.  There also were calluses over the tips of the 
second, third, and fourth digits.  There were no restrictions 
of ankle range of motion, no muscle weakness to dorsiflexion 
or plantar flexion..  Sensation and reflexes were intact.  
The examiners' diagnoses included left C5 radiculopathy.  
While the examiner opined that the leg length discrepancy was 
likely the source of the Veteran's low back disorder, due to 
gait alteration, the examiner also found that left C5 
radiculopathy and cervical pathology with radiculopathy could 
not be attributed to the leg length discrepancy.

The Veteran was afforded another examination in April 2006.  
The April 2006 examination report notes the Veteran's 
reported history and impact of his claimed disabilities.  The 
examiner noted the Veteran's complaints of constant cervical 
pain with stiffness and weakness that radiated to his left 
arm, as well as his report of diagnostic examinations that 
showed a bulging disc and cervical radiculopathy.  The 
examiner observed the Veteran to walk with a slow antalgic 
gait with use of a cane for assistance.  He used no braces at 
the time of the examination.  Physical examination revealed 
minimal tenderness and spasm.  The examiner noted no weakness 
or sensory deficit.

As concerns the Veteran's left foot, the appellant reported 
March 2006 surgery on the second, third, fourth, and fifth 
toes for hammer toes, which caused his left foot pain.  
Physical examination revealed the toes as tender and swollen, 
and there was decreased mobility of them.  The examiner noted 
range of motion of the toes were reduced by 50 percent.  
Range of motion of the left great toe was normal.  No flat 
feet were noted, the Achilles tendon was midline, and no 
swelling was noted.  The Veteran was wearing an orthopedic 
shoe as a lift for the leg length discrepancy.

Left hip.  The Veteran complained of constant left hip pain 
with stiffness and weakness.  Physical examination revealed 
hip range of motion of 0 to 100 degrees and abduction of 0 to 
40 degrees.  The examiner diagnosed a normal left hip 
examination.

Ankles.  The Veteran also complained of constant bilateral 
ankle pain with stiffness and weakness.  Examination revealed 
dorsiflexion to 20 degrees, and plantar flexion was to 40 
degrees with pain on motion.  The examiner diagnosed a normal 
bilateral ankle examination.

Likewise an examiner at the 2006 examination opined that 
lumbar and bilateral knee disorders were likely caused by his 
left leg length discrepancy.  The examiner opined, however, 
that the Veteran's left foot disorder-which the examiner 
diagnosed as hammer toes, was not caused by his left leg 
length discrepancy.  The examiner further opined the 
Veteran's cervical symptoms, to include cervical pain and 
cervical radiculopathy, were not related to his left leg 
length discrepancy.

Absent an absurd result, the Board accords words their plain 
and ordinary meaning.  The examiner specifically noted the 
electromyographic study of the Veteran's upper extremities.  
The Board notes further that the leg length discrepancy was 
not related to either cervical or left foot symptoms, as 
opposed to whether the left leg length discrepancy was the 
cause of the symptoms.  Thus, the Board reads the examiner's 
opinion to include the finding that left leg length 
discrepancy did not aggravate the claimed disorders.

The examiner noted that, in light of the fact that left hip 
and both ankles were normal there was no need to address the 
question of a medical linkage.

The claims file also contains a February 2008 VA physiatry 
examination report of a Dr. CN.  Dr. CN notes the Veteran's 
complaints of constant neck, left arm, back, and bilateral 
ankle pain.  The examiner noted the Veteran's belief that all 
of those disorders, especially his bilateral knee and ankle 
pain were the result of his left leg length discrepancy, and 
Dr. CN noted his inclination to agree.  Dr. CN's physical 
examination revealed an obvious varus deformity in the knee, 
overall fair alignment of the knee, and cervical and lumbar 
radiculopathy.  He measured the Veteran's length discrepancy 
as 3 centimeters.  Thereafter, Dr. CN opined the Veteran's 
neck, left arm, and bilateral ankle problems, were directly 
related to the left leg length discrepancy, especially if it 
was uncorrected for may years.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, Colvin v. Derwinski, 
1 Vet. App. 171 (1991), but still may favor the opinion of 
one competent medical expert over that of another, provided 
the reasons for doing so are stated.  Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).

First, the Board notes Dr. CN noted only the Veteran's 
subjective complaints of ankle pain.  His report notes no 
objective findings on clinical examination of the ankles.  
While the Board notes Dr. CN's opinion, it also notes the 
opinions of the examiners at the 2001 and 2006 VA 
examinations.  In light of the fact that none of the 
examiners offered a comprehensive discourse for their 
opinions, though the examiner at the April 2006 examination 
diagnosed a normal bilateral ankle examination, see Nieves v. 
Rodriguez, 22 Vet. App. 295 (2008), the Board finds no 
persuasive reason to afford Dr. CN's opinion greater weight 
than the opinions of the examiners at the 2001 and 2006 
examinations.

A November 2003 examination report notes that the examiner 
diagnosed a normal left hip, left ankle, and left foot 
examination, with the exception of hammer toes on the left 
foot.  The Board notes the Veteran asserted the examination 
was inadequate because the examiner was not provided the 
claims file, the examination was brief, and the examiner's 
specialty was internal medicine.  The examination report 
supports the Veteran's assertion as concerns the claims file, 
in as much as the examiner specifically noted his lack of 
knowledge of the basis for the Veteran's claim.  This factor, 
however, does not vitiate the examiner's trained observations 
and clinical examination of the Veteran.  While an ignorance 
of the history of the Veteran's claimed disorders might well 
impact an opinion as to etiology, it does not impact real-
time observation and findings.  Thus, the Board notes the 
examiner at the 2003 examination diagnosed a normal left hip, 
ankle, and foot, examination.  The examiner noted that prior 
x-rays showed a normal left foot.  The Board finds that it 
may reasonably note the examiner's observation that he was 
not aware of any medical literature that linked the Veteran's 
leg length discrepancy with his claimed disorders.

In light of the above, the Board finds that the preponderance 
of the evidence is against finding a link between left C5-6 
pathology and left cervical spine radiculopathy and any left 
leg length discrepancy.  The preponderance of the evidence is 
against the presence of any of the Wallin elements as 
concerns the claimed left hip, bilateral ankle, and left foot 
disorders.  Thus, entitlement to compensation for those 
disorders as secondary to the left leg length discrepancy 
post-operative residuals (38 U.S.C.A. § 1151) is denied.

Earlier Effective Date

Governing Law and Regulation

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)); 
38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  All claims for benefits filed with VA, either 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.155(c) when a claim has been filed which 
meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 
3.152, an informal request for increase or reopening will be 
accepted as a claim.

According to the Court, however, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service-connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of a veteran to seek service connection for a condition.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the Veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993).

Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking treatment 
does not establish a claim, to include an informal claim, for 
service connection.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  This statutory provision 
is further clarified in 38 C.F.R. § 3.400, wherein the 
Secretary provides the effective date for compensation based 
on an original claim shall be the date the claim is received 
or the date entitlement arose, whichever is later.  For 
compensation awarded pursuant to 38 U.S.C.A. § 1151, the 
effective date of compensation is the date aggravation or 
injury was suffered if a claim is received within one year 
after that date; otherwise, the effective date is the date 
the claim is received.  38 C.F.R. § 3.400(i)(1).

Analysis

Left Knee Strain.

VA received the Veteran's initial claim for compensation 
under 38 U.S.C.A. § 1151 for his post-operative leg length 
discrepancy residuals of the left leg fracture in May 1997.  
It was not until March 21, 2000, however, that the RO 
received the Veteran's claim for his left knee symptoms 
secondary to post-operative left leg fracture residuals.  The 
earliest date at which the applicable facts show the 
Veteran's entitlement to this claimed benefit is December 
2001, which was the month a VA examiner opined the Veteran's 
knee symptoms were medically related to the left tibia length 
discrepancy that resulted from his VA surgery in 1986.  Thus, 
applicable law required the Veteran's effective date to have 
been fixed in December 2001.  The June 2006 rating decision, 
however, assigned an effective date of March 21, 2000, the 
date the Veteran's claim was received.  As a result, he in 
fact received an effective date far more favorable than he 
was entitled to.  The Board, however, will not disturb the 
RO's largesse.

In light of the above, the Board is constrained to find the 
Veteran is not entitled to an effective date earlier than 
March 21, 2000, for entitlement to compensation for his left 
knee pain secondary to the left leg fracture post-operative 
residuals.  38 C.F.R. § 3.400.  The benefit sought on appeal 
is denied.


Right Knee Strain.

The same analysis applies to the Veteran's right knee.  The 
RO received his claim for the right knee on April 16, 2001.  
As with the left knee, although it was not until the December 
2001 examination that entitlement to the benefit sought was 
shown by way of the examiner's positive nexus opinion, the RO 
assigned the effective date of the grant of entitlement to 
compensation as the date the Veteran's claim was received.  
Thus, the Veteran received a more favorable effective date 
than provided for by applicable law.  In light of the above, 
the Board is constrained to find the Veteran is not entitled 
to an effective date earlier than April 16, 2001, for his 
right knee pain.  38 C.F.R. § 3.400.  The benefit sought on 
appeal is denied.

Lumbar Strain.

Although the RO deemed an April 2007 VA examination as the 
basis for entitlement to the benefit, the May 2006 rating 
decision assigned October 2003 as the effective date for 
entitlement to compensation for a lumbar strain secondary to 
left leg fracture residuals.  The basis for that 
determination was the RO deemed an October 2003 letter from 
the Veteran as his claim for compensation for the lumbar 
strain.  

The claims file, however, contains a March 1996 letter from 
the Veteran which clearly asserted entitlement to 
compensation for his low back symptoms secondary to his 
claimed a leg length discrepancy post-operative residuals of 
the left fracture residuals under 38 U.S.C.A. § 1151.  
Further, as the Veteran asserted in numerous letters over the 
years, his then primary VA physician, Dr. G, noted in 
February 1996 that the Veteran had active low back 
symptomatology which he opined was likely secondary to the 
left leg length discrepancy.

In light of the fact there already was supportive medical 
evidence on record, the Veteran is entitled to an effective 
date as of the date his initial claim was received, March 26, 
1996.  38 C.F.R. § 3.400.

As concerns both the bilateral knee and lumbar disorder, the 
Board notes that there are treatment records in the claims 
file related to those disorders dated prior to the Veteran's 
informal claims for them.  As set forth earlier, however, 
treatment records for disorders that are not service 
connected do not constitute informal claims.  Seeking 
treatment does not convey a clear intent to file a claim.  
38 C.F.R. § 3.157.  Thus, the earliest effective dates to 
which the Veteran is entitled for the above disorders are as 
found and noted above.  38 C.F.R. § 3.400.

Total disability evaluation based on individual 
unemployability due to service connected disorders.

The Veteran's appeal was on remand from the Board when a 
September 2002 rating decision granted entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders effective from July 31, 1995.  
Following receipt of the notice of that decision, the 
Veteran's October 2002 letter informed the RO his appeal of 
all then pending issues, which included his individual 
unemployability claim, was fully satisfied by the allowances 
of the September 2002 rating decision, and he withdrew his 
appeal.

Legal Requirements

A withdrawal of an appeal withdraws the notice of 
disagreement and substantive appeal related to it.  38 C.F.R. 
§ 20.204(c).  Thus, the Veteran's withdrawal of his appeal 
rendered the September 2002 rating decision final.

In light of the above fact set forth above, the Veteran's 
application for an earlier effective date for a total 
disability evaluation based on individual unemployability due 
to service connected disorders is in effect a "freestanding" 
claim for an earlier effective date.  As noted, the September 
2002 rating decision is final.  38 U.S.C.A. § 7105.  The 
finality of that decision can only be overcome by a request 
for a revision based on clear and unmistakable error (CUE).  
The Veteran has not asserted a claim of CUE.  Hence, his 
challenge to the effective date of the grant of a TDIU is 
barred.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (free-
standing claim for earlier effective dates vitiates the rule 
of finality).

In Rudd the United States Court of Appeals for Veterans 
Claims, held that the proper disposition of a free-standing 
claim for an earlier effective date claim is dismissal.  Id. 
at 300.  The Board is authorized to dismiss any appeal that 
fails to allege an error of fact or law.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.302. Accordingly, the appeal of 
this issue will be dismissed below.


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for post-operative length discrepancy residuals of a left leg 
fracture (38 U.S.C.A. § 1151) is denied.

Entitlement to initial compensable compensation for a left 
knee strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151) for the 
period prior to April 7, 2006, is denied.

Entitlement to an initial 10 percent rating for a left knee 
strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151) is 
granted, effective April 7, 2006, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to initial compensable compensation for a right 
knee strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151) for the 
period prior to April 7, 2006, is denied.

Entitlement to initial 10 percent rating for a right knee 
strain secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151) is 
granted, effective April 7, 2006, subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to an evaluation higher than 70 percent for major 
depressive disorder is denied.

Entitlement to an evaluation higher than 30 percent for 
allergic rhinitis is denied.

Entitlement to an evaluation higher than 10 percent for boils 
is denied.

Entitlement to compensation for a bilateral ankle disorder 
secondary to post-operative length discrepancy residuals of a 
left leg fracture (38 U.S.C.A. § 1151), is denied.

Entitlement to compensation for a left hip disorder secondary 
to post-operative length discrepancy residuals of a left leg 
fracture (38 U.S.C.A. § 1151), is denied.

Entitlement to compensation for a left foot disorder 
secondary to post-operative length discrepancy residuals of a 
left leg fracture (38 U.S.C.A. § 1151), is denied.

Entitlement to compensation for a cervical disorder secondary 
to post-operative length discrepancy residuals of a left leg 
fracture (38 U.S.C.A. § 1151), is denied.

Entitlement to compensation for left upper extremity 
radiculopathy secondary to post-operative length discrepancy 
residuals of a left leg fracture (38 U.S.C.A. § 1151), is 
denied.

Entitlement to an effective date earlier than March 21, 2000, 
for compensation for left knee strain secondary to length 
discrepancy post-operative residuals of a left leg fracture 
(38 U.S.C.A. § 1151) is denied.

Entitlement to an effective date earlier than April 16, 2001, 
for compensation for right knee strain secondary to length 
discrepancy post-operative residuals of a left leg fracture 
(38 U.S.C.A. § 1151) is denied.

Entitlement to an effective date of March 26, 1996, but no 
earlier, for compensation for a lumbar strain secondary to 
length discrepancy post-operative residuals of a left leg 
fracture (38 U.S.C.A. § 1151) is granted, subject to the law 
and regulations governing the award of monetary benefits.

The appeal of the issue of an earlier effective date for 
grant of a TDIU is dismissed.


REMAND

The Board may not consider a basis for an increased rating 
claim for which the Veteran was not notified or which was not 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As discussed above, the RO determined the effective 
date of the Veteran's lumbar strain allowance was October 
2003.  As a result, his claim was considered solely under the 
current spine rating criteria.  

The Board in this decision grants entitlement to an effective 
date of March 26, 1996.  Hence, the Veteran's claim must be 
considered under the prior spine rating criteria, for which 
he has not been notified of or rated under.

As concerns the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for left lower 
extremity peripheral neuropathy, the Board notes a September 
1997 VA orthopedic entry that notes physical examination 
revealed a  positive Tinel's sign in the area of the 
saphenous nerve radiating distally at the site of the 
malunion.  The examiner's diagnoses included saphenous nerve 
entrapment/neuropathy secondary to tibial malunion.  None of 
the examination reports noted the September 1997 orthopedic 
findings or diagnosis.  Thus, a medical review is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall furnish the Veteran 
and his representative a supplemental 
statement of the case on the lumbar spine 
rating criteria in effect prior to 
September 23, 2002, and give them an 
opportunity to respond thereto.

2.  After the above is complete, the AMC/RO 
shall refer the claims file to a neurologist 
for a comprehensive review.  Request the 
neurologist to opine whether it is at least 
as likely as not, i.e., is there a 50/50 
chance that any diagnosed left lower 
extremity neuropathy is related to the 
Veteran's post operative residuals of a left 
leg length discrepancy.  If the answer is 
no, the neurologist is to opine whether it 
is at least as likely as not that the left 
leg length discrepancy aggravates-that is, 
chronically worsens, any diagnosed left 
lower extremity neuropathy.

If the neurologist advises that an opinion 
cannot be rendered without an examination, 
the AMC/RO shall arrange the examination.
 
Any opinion must be fully explained and a 
full and complete rationale provided.  In 
preparing the requested opinions, the 
examining physician must note the 
following: 

?	"It is due to" means 100 percent 
assurance of relationship.
?	"It is at least as likely as not" 
means 50 percent or more.
?	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
?	"It is not due to" means 100 
percent assurance of non 
relationship.

The examiner is further advised that the 
term "at least as likely as not" or a 
"50/50 chance" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

If the neurologist is unable to provide an 
opinion, that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
causation of any diagnosed left lower 
extremity neuropathy is unknowable?  The 
examiner is asked to attach a copy of their 
curriculum vitae to the report.

3.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The 
AMC/RO must review the examination report 
to ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, AMC/RO 
must implement corrective procedures at 
once.

4.  Then review the Veteran's claims de 
novo in light of the additional evidence 
obtained, to include consideration of his 
low back claim under all spine rating 
criteria.  If either claim is not granted 
to his satisfaction, send the appellant and 
his representative a supplemental statement 
of the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


